FILE COPY

       RE: Case No. 17-0969                  DATE: 11/30/2017
       COA #: 12-16-00007-CV                  TC#: 2014C-0638
STYLE: HEALEY v. HEALEY
      A petition for review was filed today in the above-
styled case. Respondent may file either a response, or a
waiver of response. If you file a waiver, the Court will
not grant the petition without first requesting a response.
(TEX. R. APP. P. 53.3) There is no fee for a response or a
waiver.



                       MS. PAM ESTES
     11/30/2017        TWELFTH COURT OF APPEALS
                       1517 W. FRONT ST., STE. 354
                       TYLER, TX 75702
                       * DELIVERED VIA E-MAIL *